Title: From Thomas Jefferson to Lewis Cass, 31 May 1821
From: Jefferson, Thomas
To: Cass, Lewis


Dear Sir
Monticello
May 31. 21.
Mr Alexander Garrett of Charlottesville, my neighbor and particular friend, informs me that he has a sister, mrs Davenport, living in Detroit, and lately become a widow by the death of her husband mr Samuel T. Davenport. apprehensive she may need assistance, but not knowing to what amount, nor thro’ what channel he can administer it, he has requested me to avail him of any acquaintance I might have to convey relief to mrs Davenport. I do not however recollect any personal acquaintance of mine living there, nor have I that honor with yourself. but there is, I trust, between us an acquaintance of character which may perhaps be made instrumental in doing a kind thing. on this ground I take the liberty of requesting you to assure, on the faith of the letter, any merchant or other person, who may have occasion to place money in either of the seaport towns of Richmond, Washington, Baltimore, Philadelphia or New York, that mrs Davenport’s bill on mr Garrett, for any sum within her necessities, payable in either of the places above named—. on so many days notice as may suffice for the remittance by mail from this place to that of payment, will be punctually honored: and if my name would add to confidence in the bill, it may be drawn on me equally as on mr Garrett, and I pledge myself for it’s punctual payment. while the bill is going to the person in whose favor it is drawn it would be well to address a letter of advice and notice to mr Garrett or myself at this place, countersigned by mrs Davenport or yourself to guard against imposition by the interception of this letter in it’s passage to you. confident that the object will excuse me with you, I salute you with assurances of high consideration and esteem.Th: Jefferson